Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 4-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 618 396 to Boyeldieu (“Boyeldieu”).
Boyeldieu discloses:
Regarding claim 2: the closed shape is selected from a plurality of two-dimensional forms (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 4: heating elements, of the plurality of heating elements, with different closed shapes of the imprint forms are produced (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 5: heating segments with different relative arrangements of the plurality of heating elements are produced (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 6: contact ends are provided by the guide arms or by tampon printing a further imprint form (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 9: at least the imprint form 
Regarding claim 10:
a mirror glass (e.g., mirror 7) (e.g., Fig. 1-2 and pages 2-3); 
a mirror glass heating system (e.g., heating system seen in Fig. 1-2 including circuits 2 and 2’ and contacts 4) for heating the mirror glass, the heating system having a plurality of heating elements serially connected to establish at least one heating conductor or heating segment (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’) (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements, and the plurality of heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 11:
a mirror glass (e.g., mirror 7) configured for use in the rear-view device (e.g., Fig. 1-2 and pages 2-3); 
- 3-a plurality of heating elements (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’), for heating the mirror glass of the rear-view device, serially connected to establish at least one heating conductor or heating segment (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements, and the plurality of  heating 
Regarding claim 12: 
a mirror glass (e.g., mirror 7) configured for use in a rear-view device (e.g., Fig. 1-2 and pages 2-3); 
a plurality of heating elements (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’), for heating the mirror glass of the rear-view device, serially connected to establish at least one heating conductor or heating segment (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating -4-elements, and the plurality of heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-2 and pages 2-3), and 
wherein an external rear-view device is a rear-view mirror configured to provide a surrounding view to a driver of a vehicle (e.g., Fig. 1-2 and pages 2-3), and 
wherein the device is adapted to imprint the imprint form multiple times on the substrate carrier or surface by a step-to-step movement of the imprint form so a controlled overlap of the link arm with the following heating element of the plurality of heating elements is generated (e.g., Fig. 1-2 and pages 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyeldieu in view of US 20110024408 A1 A1 to Wei et al. (“Wei”).
Boyeldieu discloses substantially all of the features of the claimed invention as set forth above. Boyeldieu does not explicitly disclose a plurality of heating elements.
However, Wei discloses:
Regarding claim 3: the conductive particles comprise carbon nanotubes (e.g., Fig. 1-3 and para 14-22);
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Boyeldieu as suggested and taught by Wei in order to provide an improved defogging device to reduce fog on a car window or a rearview mirror of a car.
Response to Amendment
The amendment of 08/12/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02 08/12/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as the prior interview. The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections. The remarks then address the prior art rejections. Applicant’s arguments with respect to claim(s) 2-6 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 20, 2021